                    IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAI‘I


PATRICIA HUNT,                                      Case No. 19-cv-00490-DKW-RT

               Plaintiff,                           ORDER (1) DENYING AS MOOT
                                                    AS-CONSTRUED MOTION FOR
       v.                                           EXTENSION OF TIME; AND (2)
                                                    DISMISSING ACTION WITH
DIANE YOSHIMURA, et al.,                            LEAVE TO AMEND. 1

               Defendants.



       On November 29, 2019, Plaintiff Patricia Hunt, proceeding pro se, submitted

for filing an untitled document that, eventually, appears to request an extension of

time for her to file an amended complaint in this case. See Dkt. No. 14 at 11. The

Court, therefore, construes the foregoing document as a motion for extension of time

(“motion”). That being said, attached to the motion is a complaint. See Dkt. No.

14-1. While the general gist of the attached complaint appears to be similar to the

original complaint filed in this case in that both seem to be primarily premised upon

some sort of conspiracy against Plaintiff, the attached complaint is also different

than the original, not the least because the former is substantially longer.

Therefore, the Court construes the attached complaint as Plaintiff’s first amended


1
 Pursuant to Local Rule 7.1(c), the Court finds these matters suitable for disposition without a
hearing.
complaint (“FAC”). As such, the motion (for extension of time) is DENIED AS

MOOT. In addition, having liberally construed the FAC, it is clear that Plaintiff has

taken none of the Court’s prior instructions into account and, at the very least, has

filed another complaint that fails to satisfy Federal Rule of Civil Procedure 8(a).

Accordingly, this action is again DISMISSED. Plaintiff, though, may have one last

opportunity to amend her complaint so as to comply with the Federal Rules.

                                   DISCUSSION

      The Court liberally construes the pro se complaint. Eldridge v. Block, 832

F.2d 1132, 1137 (9th Cir. 1987). However, the Court cannot act as counsel for a

pro se litigant, such as by supplying the essential elements of a claim. Pliler v.

Ford, 542 U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d

266, 268 (9th Cir. 1982).

      As an initial matter, the Court adopts in full the instructions provided in the

September 17, 2019 Order dismissing this action with leave to amend (“September

17 Order”) (Dkt. No. 4). In the FAC, Hunt has followed none of the Court’s

instructions in the September 17 Order. For example, in that Order, the Court

instructed Hunt to set forth her claims in a distinct fashion, such as “Claim One,”

“Claim Two,” etc. In the FAC, Hunt has again decided to present her allegations in

the same uninterrupted stream that marked her original complaint. This is entirely

unacceptable, as it is not this Court’s responsibility to dissect and divine possible


                                           2
claims from the words that are thrown onto a pleading. In any further amended

complaint Hunt may file, she must follow the instructions in the September 17

Order, as well as the ones provided herein. Failure to do so will result in dismissal

of this case.

       In addition to the shortcomings identified in the September 17 Order, the

Court notes the following ones in the FAC. First, among other things, the FAC is

replete with case law citations and/or quotations. Those are entirely unnecessary to

present any claims Hunt may have. Second, because it appears to have been the

premise for the motion, the Court notes that Hunt appears to believe that she must

present evidence to support the allegations in her complaint. Notably, in the

motion, and in a prior request to extend the time to file an amended complaint (Dkt.

No. 7), Hunt asks for further time stating that she is waiting for evidence to provide

the Court. In the motion, Hunt states that she needs more time so that she can

provide “online videos of evidence” and, generally, “a lot more evidence….” Dkt.

No. 14 at 11. So it is clear, while Hunt's allegations about what happened to her

must be grounded in fact, Hunt is not required to present evidence to support the

allegations of her complaint. The presentation of evidence comes at a later stage of

litigation (if any). Therefore, Hunt should not request any more extensions of time

based upon her need to collect and present evidence, as there is no such need at this

time. Third, and connected with the foregoing, it appears that, in the FAC, Hunt has


                                          3
included evidence that she has gathered, some of which appears to be related to

purported criminal proceedings against at least one of the named defendants.

While Hunt may, to the extent relevant to a particular claim, summarize (in a short

and plain fashion) any such evidence in her complaint, she should not include

verbatim copies of purported evidence in any amended complaint she may file.

Fourth, the Court notes that both the motion and the FAC are unsigned. Should

Hunt file a further amended complaint, she must sign that document as well as any

other documents she may file.

                                   LEAVE TO AMEND

       As mentioned, the Court will provide Hunt one final opportunity to allege her

claim(s) in a short and plain fashion that complies with the Federal Rules of Civil

Procedure. In that regard, the Court will once again mail Hunt a copy of a form

complaint for use in a civil pro se proceeding, such as this one.2 Given the way that

Hunt has gone about presenting her allegations in the past, neither of which use the

form complaint, the Court strongly suggests that Hunt use the form complaint that

will be mailed to her as an aide to presenting her facts and claims in an organized and


2
 The Court notes that, in the FAC, Hunt states that she was not “properly noticed by the US Federal
Court until late on Nov[ember] 27, 2019 the day before the Thanksgiving holiday….” Dkt. No.
14-1 at 39. This is an entirely inaccurate depiction of the Court’s attempts to provide notice to
Hunt of matters in this proceeding. Notably, the address that Hunt has provided the Court:
“General Delivery, Kahului, HI 96732,” see Dkt. No. 1-4, has resulted in the Court’s mailings to
Hunt being returned as undeliverable, Dkt. Nos. 8, 9, 13. Put simply, if Hunt wishes to have more
timely notice of proceedings in this case, she should provide the Court with an address that will
result in the prompt delivery of any mailings.

                                                 4
clear fashion. That being said, Hunt need not use the form complaint should she

choose not to. Whatever form Hunt uses to present her claim(s), however, she

must write short, plain statements telling the Court: (1) the specific basis of this

Court’s jurisdiction; (2) the legal right(s) she believes were violated; (3) the name of

the defendant(s) who violated those right(s); (4) exactly what each defendant did or

failed to do; (5) how the action or inaction of a defendant is connected to the

violation of Hunt’s right(s); (6) what specific injury she suffered because of a

defendant’s conduct; and (7) what relief she seeks. In addition, Hunt must set forth

each claim separately, such as by using “Claim One,” “Claim Two,” etc.

                                   CONCLUSION

      The motion for extension of time, Dkt. No. 14, is DENIED AS MOOT. This

action is DISMISSED with leave to amend as set forth herein.

      Hunt may have until January 3, 2020 to file an amended complaint that is

consistent with this Order and the guidance previously offered by the Court. The

Court cautions Hunt that failure to file such an amended complaint by January

3, 2020 may result in the automatic dismissal of this action.

      The Clerk is directed to mail Hunt a copy of form “Pro Se 1” “Complaint for a

Civil Case.”




                                           5
IT IS SO ORDERED.

Dated: December 3, 2019 at Honolulu, Hawai‘i.




                                6
